Petition for admission dismissed. Memorandum: Petitioner sought admission to practice as an attorney and counselor at law pursuant to 22 NYCRR 520.14. That rule, however, is a rule of the Court of Appeals and does not apply to a petition to this Court. The applicable rule is 22 NYCRR 1022.34 (m), pursuant to which an applicant for admission is required to petition this Court for admission within 60 days after service of a copy of an adverse determination of the Character and Fitness Committee (Committee). Even if we were to credit the explanation of petitioner that his attorney did not provide him with the decision of the Committee for several months after it was issued, the petition for admission was filed more than two years after petitioner learned of the adverse determination of the Commit*1202tee. Consequently, the petition is untimely. Present—Scudder, J.P., Gorski, Green, Pine and Hayes, JJ.